Citation Nr: 1116861	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-19 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for low back strain with degenerative joint disease, currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for chondromalacia of the left patella, currently evaluated as 10 percent disabling.

3. Entitlement to an increased rating for right hip strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to July 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2011, a Travel Board hearing was held at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher evaluations for his low back strain with degenerative joint disease, chondromalacia of the left patella, and right hip strain.  

The Board observes that a VA examination for the spine and joints was most recently carried out in March 2008, more than three years ago.  At the February 2011 Travel Board hearing, the Veteran testified that each of these conditions had become significantly worse since the examination.  With respect to his low back disability, he stated that he experienced difficulty sleeping, limited range of motion, and incapacitating episodes that lasted anywhere from a few hours to a couple of days.  Concerning his left knee disability, he indicated that he had symptoms of pain, giving way, instability, locking, swelling and limited range of motion.  As to his right hip, he testified as to symptoms of pain, loss of strength and weakend movement, instability, problems with weight-bearing, limited range of motion, being unable to walk more than 30 to 80 yards, and difficulty sleeping, sitting and standing.  As three years have passed since the most recent evaluation, the Board concludes that an additional VA spine and joints examination should be conducted to ascertain the current level of impairment caused by the Veteran's low back, left knee and right hip disabilities.

In light of the above discussion, the Board has determined that additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to determine the current severity of his low back, left knee, and right hip disabilities.  The claims file and a copy of this remand should be forwarded to the examiner for review.  A full history should be elicited from the Veteran during the course of the examination.

All necessary testing should be carried out in conjunction with this examination, the results of which should be reported in detail.  Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all current manifestations of the Veteran's spine, knee, and hip disabilities.

The results of range of motion testing of the lumbar spine, left knee, and right hip should be reported, and any excursion of motion accompanied by pain should be specifically identified.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should identify the point at which pain or any other factor limits motion.

Regarding the low back disability, the examiner should discuss the frequency and duration of any incapacitating episodes during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS, i.e., disc disease) requiring bed rest prescribed by a physician and treatment by a physician.  The examiner should also describe any associated neurological impairment associated with the Veteran's low back disability.

With respect to the left knee disability, the examiner should indicate whether there is clinical evidence of instability and if so, its severity and the functional impairment caused by such.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3. Upon completion of the above actions, the AOJ should readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


